Citation Nr: 9923542	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-04 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to for service connection for osteoarthritis 
of the lumbar spine.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 until 
May 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1997 from the Detroit, Michigan Regional 
Office (RO) which declined to reopen claims for service 
connection for osteoarthritis of the lumbar spine and 
peripheral neuropathy.

The Board notes that in several pieces of correspondence to 
the RO, as well as upon videoconference personal hearing in 
October 1998, the veteran has raised the issues of service 
connection for a thyroid condition, basal cell carcinoma, and 
an increased rating for his service-connected low back 
disorder.  However, these matters are not properly before the 
Board for appellate review and they are referred to the RO 
for appropriate consideration.  


REMAND

The veteran is service connected for lumbar strain, rated 
noncompensably disabling.  He underwent a VA examination for 
compensation and pension purposes in August 1992 whereupon 
findings which included osteoarthritis of the lumbar spine 
and peripheral neuropathy were noted.  By rating decision of 
November 1992, the RO denied an increased rating for his 
service-connected low back strain.  In the same rating 
determination, the RO denied service connection for 
osteoarthritis of the lumbar spine and peripheral neuropathy.  
However, in the notification to the veteran in December 1992, 
only the denial of the claim for an increased rating for low 
back strain was specifically noted.  As well, a vague finding 
was made to the effect that 

the degenerative arthritis which had been observed was 
related to the normal aging process, but there was no 
definitive denial of service connection for such.  There was 
no mention of peripheral neuropathy.  

The veteran wrote in April 1997 requesting that he be granted 
"service connection for my back condition" and also 
requested service connection for peripheral neuropathy of his 
upper and lower extremities.  In June 1997, the RO issued a 
rating decision on the basis that new and material evidence 
had not been received to reopen the claims for the two 
disorders.  

The Board finds, however, that notification to the veteran in 
December 1992 did not sufficiently inform him that service 
connection had been denied for osteoarthritis of the lumbar 
spine.  It is demonstrated that the denial of the claim for 
peripheral neuropathy was completely omitted.  The Board is 
thus of the opinion that the notice to the veteran of the 
denials of his claims in December 1992 did not adequately 
conform to the requirements of 38 C.F.R. § 3.103(f) such that 
the rating decision of November 1992 did not become final as 
to the denial of service connection for the disabilities at 
issue.  See Best v. Brown, 10 Vet. App. 322, 325 (1997) (for 
a VA decision to become final, written notification to the 
appellant is required).  Inasmuch as the November 1992 rating 
decision did not become final, the claims must be adjudicated 
on a de novo basis.  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that when the Board addresses in its decision a question 
that has not yet been addressed by the RO, the Board must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and whether the statement 
of the case provided the claimant fulfills the regulatory 
requirements.  See 38 C.F.R.§ 19.29 (1998).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993); 38 
C.F.R. § 19.9 (1998).  


As determined previously, there has been no prior final 
decision of the veteran's claims with respect to service 
connection for osteoarthritis of the lumbar spine and 
peripheral neuropathy.  Accordingly, as the RO has not 
considered the issues of entitlement to service connection 
for such, de novo, based on all of the evidence of record, 
the Board finds that this case must be REMANDED to the RO for 
the following action:

The RO should adjudicate the veteran's 
claims of entitlement to service 
connection for osteoarthritis and 
peripheral neuropathy on a de novo 
basis, based on consideration of all 
the evidence of record.  Any additional 
development deemed warranted should be 
requested by the RO.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review and disposition.

The purpose of this REMAND is to afford the veteran due 
process.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


